 

FEL

IN THE UNITED sTATEs DIsTRIcT CoURT MAR 2 5 zmg l
FoR rmi DIsTRlCT oF MoNTANA C,e,k, U 3 D.smci own
BILLINGs DIvIsIoN Disf"¢;,§§n“g;’"‘a"“‘

EDDIE R. BATES, SR.,
CV 17-1 13-BLG-SPW

Plaintiff,
vs. ORDER ADOPTING
FINDINGS AND
YELLOWSTONE COUNTY RECOMMENDATIONS

DETENTION CENTER, et al,

 

Defendants.

 

Before the Court are Magistrate Judge Timothy Cavan’s F indings and
Recommendations filed on March 5, 2019. (Doc. 9). Judge Cavan recommends
that this Court dismiss Bates’ action for failure to state a federal claim. (ld. at 1).

Pursuant to 28 U.S.C. § 636(b)(1), the parties were required to file written
objections within 14 days of the filing of Judge Cavan’s Findings and
Recommendations. No objections were filed. When neither party objects, this
Court reviews Judge Cavan’s F indings and Recommendations for clear error.
McDonnell Douglas Corp. v. Commoa’ore Bus. Mach., Inc., 656 F.Zd 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “defmite and firm
conviction that a mistake has been committed.” Unitea' States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendations, this

Court does not find that Judge Cavan committed clear error. Therefore,

1

lT IS ORDERED the proposed findings and recommendations entered by
United States l\/lagistrate Judge Cavan (Doc. 9) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that this matter is DISMISSED for failure to
state a claim.

IT IS ALSO ORDERED THAT the Clerk of Court is directed to close this
matter and enter judgment in favor of Defendants pursuant to Rule 58 of the
Federal Rules of Civil Procedure. The Clerk of Court is also directed to have the
docket reflect that the Court certifies that pursuant to Rule 24(a)(3)(A) of the
Federal Rules of Appellate Procedure any appeal of this decision would not be
taken in good faith. The record makes plain that the Complaint lacks arguable

substance in law or fact.

%_,
DATED this Z?;/day Of March 2019.

/ ¢M¢/¢zé'¢./
SUSAN P. WATTERS
United States District Judge

